*445Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered on or about October 17, 2002, which denied the petition and dismissed the proceeding for lack of jurisdiction, unanimously affirmed, without costs.
Even though a notice of claim was timely filed, no complaint was filed or served on the City in the year and 90 days following the alleged personal injury. This statute of limitations (General Municipal Law § 50-i) is strictly construed (DeGradi v Coney Is. Med. Group, 172 AD2d 582 [1991], lv denied 78 NY2d 860 [1991]; see also Pierson v City of New York, 56 NY2d 950 [1982]). We have considered petitioner’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Andrias, Ellerin and Friedman, JJ.